Title: From George Washington to William Herbert, 30 January 1797
From: Washington, George
To: Herbert, William


                        
                            Sir, 
                            Philadelphia 30th Jan. 1797.
                        
                        Please to pay to Mr James Anderson (out of the money due to me from the Bank of
                            Alexandria) the Sum of two hundred dollars, and his receipt shall be a discharge for that
                            much from Sir Your very Hble Ser.
                        
                            Go: Washington
                            
                    